Citation Nr: 1443006	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-00 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, including as secondary to service-connected right knee disability.

2.  Entitlement to a disability rating in excess of 10 percent prior to June 1, 2010, for postoperative right knee injury with arthritis.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the June 2010 rating decision, the RO increased the rating for the Veteran's right knee disability to 10 percent effective October 26, 2009, assigned a temporary 100 percent convalescent rating from June 1, 2010, to July 31, 2011, and then assigned a 30 percent disability from August 1, 2011.  

In the October 2010 rating decision, the RO, in relevant part, denied entitlement to service connection for left knee degenerative arthritis. 

In an October 2011 rating decision, the RO made the 10 percent rating for the left knee disability effective January 23, 1995.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In a January 2012 VA Form 9, the Veteran requested a Board videoconference hearing specifically with respect to the left knee claim (in another VA Form 9 also received in January 2012, he indicated that he did not want a hearing with regard to the right knee appeal).  He has a right to the requested hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).

The Veteran has reported having flare-ups of right knee disability, resulting in increased pain and swelling.  An opinion is needed with respect to the degree of additional limitation of right knee motion present during flare-ups and swelling.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the Veteran has consistently reported instability of the right knee, including in his July 2010 notice of disagreement.  This has not yet been assessed in a VA examination.  

The electronic claims file indicates that a compact disc had been provided by the Social Security Administration (SSA) with the Veteran's SSA records.  Although the Veteran's claims file has been converted to a paperless electronic format, copies of the Veteran's SSA records have not been made a part of the electronic file.  These records must be attached to the electronic file.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge, with respect to his claim for service connection for a left knee disability.  

2.  Ensure that a copy of all decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits are made a part of the electronic claims file.  If necessary request a new copy of the SSA records.

3.  Schedule the Veteran for a VA examination of his right knee.  The examination report or addendum should indicate that this REMAND was reviewed in association with the examination.  All necessary studies and tests should be conducted

The examiner should specifically address the following: 

a)  Report the Veteran's ranges of right knee flexion and extension in degrees.

b)  Determine whether the service-connected right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, swelling, or flare-ups, or has been so manifested since January 1995.  

These determinations should, to the extent possible, be made since January 1995, and should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, swelling, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c)  Given the Veteran's credible reports, state whether there has been lateral instability or subluxation of the right knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation since January 1995.  

The examiner must provide reasons for all opinions.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

